Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed 7/09/21, has been entered. Claims 21-37 remain pending.



Claim Rejections - 35 USC § 103
Claims 21-26, 28-34, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kempf (US 8,762,501) and further in view of Hill (8,861,794).
Regarding claims 21, 29, 30 and 37, Kempf substantially teaches a network forwarding element apparatus and a method (a network device, shown on Fig. 1-4, described on 6:40-7:44) comprising: 
a data plane (data plane, consisting of standard OpenFlow switches, as described on 6:10-27) and
a message-processing pipeline (a pipeline, shown on Fig. 4 and described on 7:32-44) comprising a snapshot debug circuit (flow tables 107 performing matching key fields of the packet headers with the flow table entries, as shown on Fig. 2 and described on 6:51-59, wherein the deep packet inspection/debugging is utilized, as described on 5:19-27)  to copy a snapshot of data for a data message processed in the data plane (all the flow tables matches are accumulated/copied into an action set for the processing of the packet at the end of the pipeline, as shown on Fig. 4 and described on 7:32-44).
Kempf does not teach saving the matched/comparison data, generating notification of the matching/comparison and the particulars regarding the snapshot configuration data.

the stream of the packets send to the SM engine is annotated by the first and the last flag to indicate the completion of the flow matching, as described on 5:22-32, 
wherein the matching circuitry 400 maintains the snapshot configuration data, described as flow table of 422, described on 6:10-24, which comprises the signature associated fields and the flow characteristics, shown on Fig. 11 and described on 9:27-54, wherein the table entries are readable and writable, as described on 6:51-67, the circuitry 400 comprises a regex processor 430, which uses the flow table 422, as described on 6:6:51-67, and configurable to implement state operations, as described on 7:7-37, and the circuitry 400 uses cross-signature flag mode, wherein a particular signature match triggers a designated new/updated signature, as described on 11:53-12:62.
A combination of Kempf teaching and Hill teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method/system for implementing DPI to the longer messages.
Regarding claims 22 and 31, Hill teaches annotating the stream/flow of the packets send to the SM engine with the first and the last flag to indicate the completion of the matching, to switch the SM to the next flow, as described on 5:22-32.
Regarding claims 23 and 32, Hill teaches detecting the conditions, described as the signature ID, data words, described as the flow ID index, and  the time when the matching occurred, described as timestamp, as shown on Fig. 14 and described on 15:18-63.
Regarding claim 24, Kempf teaches the table flow, comprising a portion performing a snapshot match and an inherent portion performing capturing the selected fields of the packets headers for the match, which is essential for the matching, as shown on Fig. 2 and described on 6:51-67. 
Regarding claims 25, 28, 33 and 36, Kempf teaches the flow tables entries populated by the fields in the packets headers, as shown on Fig. 2 and described on 6:51-67.
Regarding claims 26 and 34, Kempf teaches performing the table flow match using the results of the matching of another flow table, as described on 7:35-41. 


Claim Rejections - 35 USC § 103
Claims 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kempf in view of Hill and further in view of OpenFlow Switch Specification (Version 1.3.3 September 27, 2013).
Regarding claims 27 and 35, Kempf in view of Hill substantially teaches the network forwarding element based on the OpenFlow Switch and the Flow Tables (see the rejections above for details).
Kempf in view of Hill does not teach using timers for the Flow table entries.

A combination of Kempf in view of Hill teaching and OpenFlow Switch Specification teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to implement/improve the method/system by the time limiting the snapshot actions to comply with the OpenFlow Standard and to control the latency of the processed packets.




Response to Arguments
Applicant's arguments filed 7/09/21 have been fully considered but they are not persuasive.
On pages 7 and 8 of the Response, Applicant argues that claims 21 and 30 are allowable, because Kempf in view of Hill does not teach the limitations of the amended claims.
Examiner respectfully disagrees.
Hill clearly teaches a deep packet inspection (DPI) system, to match the packets fields with the particular patterns, comprising signatures on 2:13-41, wherein the matching circuitry 400 maintains the snapshot configuration data, described as a flow table of 422, described on 6:10-24, which comprises the signature associated fields and the flow characteristics, shown on Fig. 11 and described on 9:27-54, wherein the table entries are readable and writable, as described on 6:51-67, the circuitry 400 comprises a regex processor 430, which uses the flow 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


DMITRY LEVITAN
Primary Examiner
Art Unit 2461

/DMITRY LEVITAN/Primary Examiner, Art Unit 2461